t c memo united_states tax_court william b mcdermott and donna mcdermott petitioners v commissioner of internal revenue respondent docket no filed date william b mcdermott and donna mcdermott pro sese stephen s ash for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 following respondent’s concession as to of the bank_deposits determined by him in the notice_of_deficiency to be income and our granting of petitioners’ motion to dismiss much of this case for lack of jurisdiction we decide whether petitioners underreported their gross_income by dollar_figure ie the total amount of the remaining deposits we hold they did not section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded findings_of_fact some facts were stipulated the parties’ stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife and they resided in phoenix arizona when their petition was filed they have at least two children melissa and joshua petitioners filed a joint federal_income_tax return on or about date they reported on that return that their gross_income consisted of dollar_figure of business income and dollar_figure of dividend income and they reported and paid dollar_figure in federal_income_tax with respect thereto they reported on their specifically petitioners had moved to dismiss the portion of this case that concerned partnership items which respondent conceded were included erroneously in the notice_of_deficiency see 87_tc_783 partnership items must be readjusted in a unified partnership level proceeding brought under the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 and cannot be considered in a proceeding brought under sec_6213 to redetermine a deficiency on the basis of this holding we also hold that petitioners are not liable for the accuracy-related_penalty determined by respondent as it relates to the bank_deposits return that the business income consisted of dollar_figure received by william mcdermott mr mcdermott and dollar_figure received by donna mcdermott ms mcdermott during mr mcdermott was an independent_contractor who bought and sold educational textbooks as the manager of omega resources llc omega he generally works for omega throughout the united_states and it reimburses him for his out-of-pocket traveling expenses ms mcdermott also worked for omega during that year as an independent_contractor she has an undergraduate degree in teaching and a master’s degree in the healing arts the study of alternative medicine and she worked for omega counseling individuals on their personal problems during petitioners had a regular checking account at first interstate bank fib two valuechecking accounts at bank one and a securities account at prudential securities when respondent audited petitioners’ return respondent performed a bank account analysis on these four accounts and determined in the notice_of_deficiency that the following deposits into the fib and bank one accounts were includable in petitioners’ gross_income date of deposit amount jan dollar_figure apr may may may may july big_number july big_number july aug big_number aug big_number aug big_number oct nov nov nov nov nov dec big_number dec big_number dec big_number dec dec big_number petitioners had not included any of these deposits in their gross_income during this proceeding respondent conceded error as to of the deposits determined to be includable in petitioners’ gross_income respondent now asserts that only the following six deposits are so includable the july deposit of dollar_figure the july deposit of dollar_figure the august deposit of dollar_figure the december deposit of dollar_figure the december deposit of dollar_figure and the december deposit of dollar_figure the dollar_figure was a deposit made in cash or by check the dollar_figure was a deposit made in cash the dollar_figure and the first dollar_figure were deposits made by wire transfer from the lorain ohio bank account of ms mcdermott’s mother the second dollar_figure was a deposit made by check the third dollar_figure was a deposit made by check the drawer of which was a bank located in the bahamas mr mcdermott has a brother who lives in canada every year the brother visits petitioners for the christmas holidays the brother generally gives petitioners money around that time to buy christmas presents for their family mr mcdermott’s father was a native of canada and he lived there in during that year he suffered from diabetes and had heart problems which required significant care his wife died in date and he stayed with petitioners for a long time over christmas he gave dollar_figure to petitioners before his stay to buy christmas presents for the extended family and to buy household and medical items eg medical_supplies a chair and a bed covering and linens related to his stay at least part of that money came from an offshore bank account that mr mcdermott’s father maintained in the bahamas before marrying mr mcdermott ms mcdermott was a widow with two children beginning with the birth of the first child ms mcdermott’s mother has given money to ms mcdermott to help her raise her children her mother also gives money to her around christmastime to buy presents for the family during ms mcdermott’s mother wired dollar_figure and dollar_figure from her bank account in lorain ohio to petitioners’ bank account of those amounts dollar_figure was a christmas gift and dollar_figure was to be mr mcdermott’s father died on date applied towards petitioners’ daughter’s college tuition for the fall semester opinion respondent argues that his use of the bank_deposits method is a prima facie case that requires that petitioners prove that the six deposits are not unreported income respondent asserts that the revenue_agent who conducted the audit determined based on his experience that petitioners’ income in was diverted to an offshore bank account and that the funds were moved to the mcdermott’s sic parents’ account in canada and then came back as alleged gifts respondent asserts that the funds given to petitioners by ms mcdermott’s mother also were determined to be unreported income because of the involvement of mr mcdermott’s father with offshore accounts petitioners argue that each of the six deposits has a nontaxable source petitioners assert that the dollar_figure deposit was a payment to mr mcdermott from omega consisting of dollar_figure for a petty cash expense dollar_figure as partial reimbursement for out-of-pocket expenses and dollar_figure as an advance contract payment that mr mcdermott included in the dollar_figure that he recognized as income for they assert that the first dollar_figure deposit was wired to them from ms mcdermott’s mother as a christmas gift they assert that the other two dollar_figure deposits were given to them by mr mcdermott’s father to pay for his extended stay at their home over the christmas holiday and to buy christmas presents for them and members of the extended family they assert that the dollar_figure was wired to them from ms mcdermott’s mother to apply towards their daughter’s college tuition for the fall semester they assert that the dollar_figure deposit came from a nontaxable source we need not decide which party bears the burden_of_proof in this case in that we can and do decide this case on the basis of the record petitioners generally support their assertions as to the tax status of the deposits by their respective testimony and the introduction of certain documentary_evidence on the basis of the record at hand we are persuaded that none of the six deposits are includable in petitioners’ gross_income we have considered all of the parties’ arguments and reject those arguments not discussed herein as meritless decision will be entered under rule sec_7491 does not apply to this case because the examination of petitioners’ tax_return commenced before date the effective date of that section internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726
